Title: To James Madison from Robert Smith, 5 September 1810
From: Smith, Robert
To: Madison, James


Sir,Washington Sep 5. 1810.
I came from Balt to the office on Monday to attend for a few days to its general affairs and arrived just in time to receive & to forward to you Mr Moriers letter. I have in a letter to him acknowledged the receipt of it and have intimated to him that you would probably be at Washn in the course of the first week of the next month.
The papers, as prepared, in the case of the proposed return of our Minister at St. Petersburgh will go by this mail. Mr Adams, in taking this step, appears not to have sufficiently adverted to the surrounding obstacles. As he well knows the various opposing embarrassments under which the Mission to Russia was effected and also the harsh strictures to which it gave birth, he cannot but be sensible of the criticism to which the Executive will be exposed by permitting his return, and especially after so very short a term of service. Opposition will again and again illiberally repeat what it has before grossly asserted—namely—that the Mission was devised merely as a provision for certain favorites. Be this, however, as it may, Mr Adams ought, under the peculiar circumstances of the case, to have fortitude enough to endure any personal privations and mortifications rather than subject the executive to the painful animadversions, which will inevitably result from the permitting of his return. Would it not be well for you to admonish him in a private letter against this step? or rather ought we not to postpone acting in the case until we receive an Official Application from himself.
I propose to set out for Baltimore tomorrow. With great respect, sir Your Ob. servt
R Smith
